                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ADAM WAYNE TYLER ROBERTS,

     Plaintiff,

v.                                Case No.: 8:18-cv-1062-T-33TGW

RICK SWEARINGEN,

     Defendant.
______________________________/
                                ORDER
     This matter comes before the Court pursuant to Defendant

Rick Swearingen’s Motion for Summary Judgment (Doc. # 69),

filed on November 16, 2018. Pro se Plaintiff Adam Wayne Tyler

Roberts failed to respond to the Motion. For the reasons that

follow,   the   Motion   is   granted   to   the   extent   the   Court

construes it as a Motion to Dismiss for lack of standing.

I.   Background

     Section 790.222, Florida Statutes, prohibits bump-fire

stocks: “A person may not import into this state or transfer,

distribute, sell, keep for sale, offer for sale, possess, or

give to another person a bump-fire stock. A person who

violates this section commits a felony of the third degree.”

Fla. Stat. § 790.222. This section also provides:

     [T]he term ‘bump-fire stock’ means a conversion kit,
     a tool, an accessory, or a device used to alter the



                                  1
      rate   of fire of a firearm to mimic automatic weapon
      fire   or which is used to increase the rate of fire
      to a   faster rate than is possible for a person to
      fire    such semiautomatic firearm unassisted by a
      kit,   a tool, an accessory, or a device.
Id.

      Roberts initiated this action on May 1, 2018, asserting

various   claims    against    Swearingen,   Commissioner      of   the

Florida   Department    of    Law   Enforcement,   and   Pam   Bondi,

Attorney General of Florida. (Doc. # 1). In the Complaint,

Roberts sought a declaration that Section 790.222 violates

article X, section 6 of the Florida Constitution as well as

the Second, Fifth, and Fourteenth Amendments of the United

States Constitution. (Id.). Furthermore, Roberts insisted the

statute is void for vagueness.

      Swearingen and Bondi moved to dismiss. (Doc. # 27). On

August 21, 2018, the Court granted the motion in part and

denied it in part. (Doc. # 37). The Court dismissed Bondi as

a Defendant. (Id.). The Court also dismissed with prejudice

all but the two Second Amendment claims. (Id.). In denying

the motion as to the Second Amendment claims, the Court noted

that Roberts was not challenging Section 790.222 in its

entirety and adopted Swearingen’s reading of the Complaint:

“Roberts’ Second Amendment claim turns on other types of

firearm modifications, not on the prohibition of actual bump-


                                    2
fire stocks because Counts 5 and 6 mention only trigger

modifications   such   as   2-stage   triggers   and   short-reset

triggers.” (Id. at 12)(citation and internal quotation marks

omitted). Thus, in this action, Roberts is not arguing that

Section 790.222 is unconstitutional because it prohibits true

bump-fire stocks. Rather, Roberts argues that Section 790.222

is unconstitutional because he believes the second part of

the bump-fire stock definition — regarding “increas[ing] the

rate of fire” — covers a range of trigger modifications that

are not true bump-fire stocks.

     The case proceeded through discovery. Swearingen hired

a firearms expert, Joseph Naples, who inspected and tested

three items Roberts owns that are relevant to his Second

Amendment claims. (Doc. # 61-2). These three items were a

Slide Fire Solutions stock, a modified hex bolt, and a small

screwdriver. (Id. at 3-6). Naples analyzed whether each item

altered the rate of fire for a semi-automatic weapon. The

rate of fire for an un-modified semi-automatic weapon is “one

round per single operation of the mechanism” — i.e. one bullet

fired per pull of the trigger. (Id. at 3). A device increases

the rate of fire of a semi-automatic firearm, and is therefore

a bump-fire stock under Section 790.222, if it allows a person




                                3
to fire more than one round per single operation of the

mechanism that causes the firearm to discharge. (Id. at 4).

     Naples concluded that the Slide Fire Solutions stock did

alter the rate of fire of the gun tested and so qualified as

a bump-fire stock under Section 790.222. (Id. at 4-5). Naples

noted that, after the Slide Fire Solutions stock was installed

on the semi-automatic weapon, only one operation — “forward

pressure on the front portion of the firearm” — was required

to release multiple rounds of ammunition. (Id. at 5). “When

[Naples] continuously applied the correct amount of forward

pressure, the rifle rapidly fired all of the rounds that were

contained in the magazine and stopped firing only when the

magazine   was   empty.”   (Id.).   Therefore,    the    Slide   Fire

Solutions stock is a true bump-fire stock. (Id.).

     In contrast, Naples concluded that the two items Roberts

argues   are   unconstitutionally   outlawed     under   the   second

definition of Section 790.222 — the modified hex bolt and

screwdriver — do not alter the rate of fire of a semi-

automatic weapon. (Id. at 5-6). Naples noted that when the

modified hex bolt was installed on a semi-automatic firearm

using the screwdriver, the modified firearm still “would not

fire more than one round per pull of the trigger” so the

“modified hex bolt did not increase the weapon’s rate of


                                4
fire.” (Id.). Regarding the screwdriver, Naples explained

that it could not be a bump-fire stock under Section 790.222

because the screwdriver is merely used to install the modified

hex bolt — the screwdriver “was not an item that was either

installed on, or in, the rifle” and did not increase the semi-

automatic firearm’s rate of fire. (Id. at 6).

     During    discovery,   Roberts’   deposition   was   taken.

Throughout the deposition, Roberts took issue with Naples’s

expert report. (Doc. # 69-4 at 40:16-43:13, 88:19). He argued

that the screwdriver is a bump-fire stock under Section

790.222 because it “was a tool that was used to alter the

rate of fire, to mimic automatic weapon fire, which is used

to increase the rate of fire faster.” (Id. at 46:10-47:10).

Roberts also contended that the modified hex bolt qualified

as a bump-fire stock under Section 790.222 because it reduces

the pressure necessary to both pull and reset the trigger so

“makes it faster and easier to bump fire the weapon.” (Id. at

57:24-58:9).

     Nevertheless, Roberts acknowledged that, using a semi-

automatic weapon with the modified hex bolt installed, a

person “would pull the trigger and get one bullet out of the

weapon” and would ordinarily have to pull the trigger again

to release another bullet. (Id. at 79:23-80:21). Roberts also


                               5
testified that he believed the Slide Fire Solutions stock was

not made unlawful by the language of Section 790.222. (Id. at

49:2-3, 54:3-14, 102:7-9).           In an interrogatory response,

Roberts     elaborated    on   his   opinion      that    the    Slide    Fire

Solutions stock is not a bump-fire stock and is not prohibited

by Section 790.222 because it is merely a “comfort device”

that “does not enable bump firing” or “increase the rate of

fire of the firearm.” (Doc. # 69-3 at 4). Thus, because he

does not believe Section 790.222 outlaws the Slide Fire

Solutions stock at all, Roberts is not challenging the statute

in relation to the Slide Fire Solutions stock.

       Importantly, Roberts also admitted during his deposition

that   he   no   longer   possesses      the    modified    hex    bolt   and

screwdriver. (Doc. # 69-4 at 61:22-25, 62:12-16). Roberts

testified     that   he    mailed    the       modified    hex    bolt    and

screwdriver, as well as the Slide Fire Solutions stock, to a

friend in Texas. (Id. at 59:1-60:19, 61:22-25, 62:12-20).

Regarding the modified hex bolt, Roberts testified he “told

[his friend in Texas] to keep it because they are simple to

make.” (Id. at 62:10-11). Roberts similarly expressed that

there was no agreement for the screwdriver to be mailed back

to him but that, “if [he] wanted it back, [Roberts] suppose[d]

[he] could ask for it.” (Id. at 62:21-25).


                                     6
       On September 25, 2018, Roberts moved for a temporary

restraining order and a preliminary injunction. (Doc. ## 42,

43).   The    undersigned        denied       the   motion    for    a    temporary

restraining order but referred the motion for preliminary

injunction to the Magistrate Judge. (Doc. ## 44, 48). The

Magistrate Judge held a hearing on that motion on October 29,

2018. (Doc. # 62). During the hearing, Roberts confirmed that

he is challenging Section 790.222’s constitutionality only to

the extent he believes that statute prohibits possession of

certain other items besides true bump-fire stocks. (Doc. #

69-2 at 5:15-6:25, 11:17-21). Roberts also expressed concern

during the hearing that someday a new Florida Attorney General

may be appointed who would charge him with violating Section

790.222      for    possession      of    the       modified    hex       bolt   and

screwdriver.        (Id.    at    7:18-22,          9:17-19).       In    response,

Swearingen         emphasized     that        a     future    prosecution         for

possession of the modified hex bolt or screwdriver would be

highly unlikely given the State of Florida’s position in this

litigation that those items are not illegal and his own

expert’s report to that effect. (Id. at 14:21-15:7).

       On    November      16,   2018,    Swearingen         moved       to   exclude

Roberts from serving as an expert witness, (Doc. # 66), and

also moved for summary judgment, (Doc. # 69). Roberts did not


                                          7
respond to the motion to exclude expert testimony and so the

Court granted that motion as unopposed on December 18, 2018.

(Doc. # 70). And, despite the Court sua sponte providing

Roberts an extension of time to respond to the Motion for

Summary Judgment (Doc. #              71), Roberts failed to file a

response in opposition to the Motion.

II.   Discussion

      First, Swearingen argues that Roberts does not have

standing to assert the Second Amendment claim. (Doc. # 69 at

8-11). Thus, regarding Swearingen’s argument on standing, the

Court construes the Motion for Summary Judgment as a Motion

to Dismiss for lack of standing under Federal Rules of Civil

Procedure 12(b)(1) and 12(h)(3).

      Because        the     Court    determines   that    Roberts   lacks

standing, the Court need not address the merits arguments

Swearingen also raises in the Motion.

      A.   Legal Standard

      Motions filed under Federal Rule of Civil Procedure

12(b)(1) question this Court’s jurisdiction over the subject

matter of the case. And Rule 12(h)(3) provides: “If the court

determines      at     any     time    that   it   lacks   subject-matter

jurisdiction, the court must dismiss the action.” Fed. R.




                                        8
Civ. P. 12(h)(3). Thus, the Court may consider motions to

dismiss for lack of subject matter jurisdiction at any time.

      Motions    to     dismiss      for       lack      of    subject     matter

jurisdiction      pursuant      to        Rule       12(b)(1)      may     attack

jurisdiction facially or factually. Morrison v. Amway Corp.,

323 F.3d 920, 924 n.5 (11th Cir. 2003). In factual attacks,

the Court delves into the arguments asserted by the parties

and the credibility of the evidence presented. Garcia v.

Copenhaver, Bell, & Assocs., 104 F.3d 1256, 1260–61 (11th

Cir. 1997). As stated in Morrison, “Factual attacks challenge

subject matter jurisdiction in fact, irrespective of the

pleadings. In resolving a factual attack, the district court

may   consider    extrinsic       evidence        such    as    testimony     and

affidavits.” 323 F.3d at 925. In deciding a motion to dismiss

filed under Rule 12(b)(1), this Court is not required to

assume   that    the   allegations        in     the    Complaint    are    true.

Rosenkrantz v. Markopoulos, 254 F. Supp. 2d 1250, 1251 (M.D.

Fla. 2003); see also Goodman v. Sipos, 259 F.3d 1327, 1331

n.6   (11th   Cir.     2001)(factually-based             attacks    on    subject

matter   jurisdiction      go   beyond         the     pleadings    and    permit

testimony and affidavits to be considered).

      A plaintiff bears the burden of demonstrating that the

Court has jurisdiction. Menchaca v. Chrysler Credit Corp.,


                                      9
613 F.2d 507,          511 (5th Cir.           1980).     Once subject      matter

jurisdiction has been questioned, a plaintiff is required to

“clearly allege facts demonstrating that he is a proper party

to invoke judicial resolution of the dispute and the exercise

of the court’s remedial powers.” Warth v. Seldin, 422 U.S.

490, 518 (1975).

     B.     Analysis

     Swearingen        challenges         Roberts’      standing    to     bring   a

Second Amendment claim concerning Section 790.222. (Doc. # 69

at 8). According to Swearingen, “[b]ecause [Roberts] has not

established any likelihood that the State would arrest or

prosecute    him        for    possessing           the     homemade       trigger

modification      at    issue,      and    because      [Roberts]     no    longer

possesses    or    seeks       to    possess        that    homemade       trigger

modification,      [Roberts]        has        no   cognizable     Article     III

injury.” (Id.).

     “A   plaintiff’s         standing         to   bring   and    maintain    her

lawsuit is a fundamental component of a federal court’s

subject matter jurisdiction.” Baez v. LTD Fin. Servs., L.P.,

No. 6:15-cv-1043-Orl-40TBS, 2016 WL 3189133, at *2 (M.D. Fla.

June 8, 2016)(citing Clapper v. Amnesty Int’l USA, 133 S. Ct.

1138, 1146 (2013)). The doctrine of standing “limits the

category of litigants empowered to maintain a lawsuit in


                                          10
federal court to seek redress for a legal wrong.” Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May

24, 2016).

       To establish standing, “[t]he plaintiff must have (1)

suffered an injury-in-fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Id.

“‘The party invoking federal jurisdiction bears the burden of

establishing’ standing.” Clapper, 133 S. Ct. at 1148 (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

       The injury-in-fact requirement is the most important

element. Spokeo, 136 S. Ct. at 1547. An injury-in-fact is

“‘an   invasion   of   a   legally    protected     interest’   that   is

‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Id. at 1548 (quoting Lujan,

504 U.S. at 560). The injury must be “particularized,” meaning

it “must affect the plaintiff in a personal and individual

way.” Id. (quoting Lujan, 504 U.S. at 560 n.1). Additionally,

the injury must be “concrete,” meaning “it must actually

exist.” Id. The Supreme Court in Spokeo emphasized that a

plaintiff    cannot    “allege   a        bare   procedural   violation,

divorced from any concrete harm, and satisfy the injury-in-

fact requirement of Article III.” Id. at 1549.


                                     11
       “One recurring issue in [standing] cases is determining

when the threatened enforcement of a law creates an Article

III injury. When an individual is subject to such a threat,

an actual arrest, prosecution, or other enforcement action is

not a prerequisite to challenging the law.” Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 158 (2014). The Supreme Court

has “permitted pre-enforcement review under circumstances

that    render   the   threatened    enforcement   sufficiently

imminent.” Id. at 159. “[A] plaintiff satisfies the injury-

in-fact requirement where he alleges ‘an intention to engage

in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and there exists a

credible threat of prosecution thereunder.’” Id. (quoting

Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)).

       Here, Roberts no longer possesses either of the two items

he alleges fall under Section 790.222’s prohibition — the

modified hex bolt and the screwdriver.1 Specifically, the


1 Roberts also no longer possesses the Slide Fire Solutions
stock. (Doc. # 69-4 at 59:19-60:2). While he testified his
friend in Texas would return it if asked, Roberts did not
express an intention to have the stock returned to him. (Id.
at 60:3-19). Regardless, the evidence before the Court
establishes that the Slide Fire Solutions stock is a true
bump-fire stock, (Doc. # 61-2 at 4-5), and Roberts has
explained that he does not base his claim that Section 790.222
is unconstitutional on its prohibition of true bump-fire
stocks, (Doc. # 69-2 at 5:15-6:25). And, while he disagrees


                               12
modified hex bolt and screwdriver are now in Texas, and

Roberts did not disclose an intention to have the items

returned to him. (Doc. # 69-4 at 61:22-25, 62:10-25). Nor did

Roberts      testify    that   he    intended     to   purchase    another

screwdriver or make another modified hex bolt in the near

future. See Colo. Outfitters Ass’n v. Hickenlooper, 823 F.3d

537, 551 (10th Cir. 2016)(rejecting argument that a plaintiff

could establish standing to challenge a law prohibiting the

sale    of    new    large   capacity      magazines   (LCMs)     when   she

acknowledged the LCMs she owned were grandfathered in under

the    law,    but     insisted     the    law   impacted   her    because

“‘[e]ventually,’ her LCMs will wear out” at which point she

would want to purchase new ones).

       Furthermore, Swearingen has now explained that the State

of Florida does not interpret the modified hex bolt and

screwdriver as falling under the purview of Section 790.222.

(Doc. # 27 at 17-18; Doc. # 69-2 at 9:8-12, 12:22-13:7).



with Swearingen’s expert that the Slide Fire Solutions stock
is a true bump-fire stock, Roberts acknowledged that he was
not challenging Section 790.222 in relation to the Slide Fire
Solutions stock anyway because he does not believe Section
790.222 outlaws the Slide Fire Solutions stock at all. (Doc.
# 69-4 at 49:2-3, 54:3-14, 102:7-9). Thus, for all these
reasons, Roberts’ ownership of the Slide Fire Solutions stock
does not create standing for Roberts to bring his Second
Amendment claim as he has chosen to craft it.


                                      13
Indeed, there is no evidence that Roberts was ever threatened

with arrest or prosecution for possession of the modified hex

bolt or screwdriver. See Zaitzeff v. City of Seattle, No.

2:16-CV-00244-BAT, 2016 WL 6084930, at *5 (W.D. Wash. Oct.

18, 2016), aff’d, 703 F. App’x 594 (9th Cir. 2017)(“Mr.

Zaitzeff’s allegations reveal he has received not so much as

even a ‘verbal warning’ that he might be subject to criminal

liability if he engages in the conduct he describes [including

carrying swords in public]. In short, Mr. Zaitzeff fails to

demonstrate his injury is actual or imminent or certainly

impending, and he cannot, therefore, demonstrate he suffers

from an injury in fact at this time. The Court therefore finds

Mr. Zaitzeff does not have standing to bring his Second

Amendment   cause   of   action    in   this   Court.”).   Finally,

Swearingen’s own expert has concluded that the modified hex

bolt and screwdriver do not alter the rate of fire of a

firearm and so do not qualify as bump-fire stocks under

Section 790.222. (Doc. # 61-2 at 5-6).

     Given Swearingen’s position throughout this litigation

— supported by the report of his firearms expert — that the

statute does not apply to Roberts’ modified hex bolt and

screwdriver and the fact that Roberts no longer possesses

those items, the Court finds that Roberts has not established


                                  14
an injury-in-fact sufficient to establish standing. In short,

there      is   no     evidence    to   support    that   Roberts    will    be

prosecuted in the future if he obtains the modified hex bolt

and screwdriver again.

       True, Roberts asserted during the preliminary injunction

hearing that a new Florida Attorney General may eventually be

appointed who would charge him with violating Section 790.222

if    he    later      possesses    another       modified    hex   bolt    and

screwdriver. (Doc. # 69-2 at 7:18-22, 9:17-19). But this

injury     is    entirely     hypothetical.       See   Zaitzeff,    2016    WL

6084930, at *4 (“A credible threat of prosecution cannot rest

on    fears     that    are   ‘imaginary     or   speculative.’”     (quoting

Babbitt, 442 U.S. at 298)). Furthermore, given the State’s

position in this litigation and the expert report prepared

for     this     case,     bringing     charges     against    Roberts      for

possession of the two items at issue is highly unlikely.

       Because Roberts has failed to establish the existence of

an injury-in-fact, Roberts lacks standing to bring his Second

Amendment claim challenging Section 790.222. Therefore, this

case is dismissed without prejudice for lack of standing.

       Accordingly, it is
       ORDERED, ADJUDGED, and DECREED:




                                        15
(1)   Defendant Rick Swearingen’s Motion for Summary Judgment

      (Doc. # 69), which the Court construes as a Motion to

      Dismiss for lack of standing under Rules 12(b)(1) and

      12(h)(3), is GRANTED.

(2)   This case is dismissed without prejudice because pro se

      Plaintiff Adam Wayne Tyler Roberts lacks standing.

(3)   The Clerk is directed to CLOSE the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 7th

day of January, 2018.




                              16
